11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Alyssa Gayle Litwin,                             * From the 266th District Court
                                                   of Erath County,
                                                   Trial Court No. CR15315.

Vs. No. 11-21-00225-CR                           * June 30, 2022

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.)

     This court has considered Alyssa Gayle Litwin’s motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.